Citation Nr: 0701143	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  06-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969 
and from September 1971 to October 1978.  The veteran also 
had periods of service in the Army National Guard of Arizona 
until 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a heart condition.  

In August 2006, the veteran and his wife testified at a 
Travel Board Hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  
The veteran asserts service connection for a heart disorder 
is warranted because his current diagnosis of coronary artery 
disease is related to the hypertension he manifested while on 
active duty in the 1970s.  Review of the record reveals the 
veteran had elevated and borderline hypertensive blood 
pressure readings during his active military service.  An 
August 1981 report of medical examination also reveals that, 
at enlistment into the National Guard, the veteran had an 
elevated blood pressure reading of 138/88.  In 1995, the 
veteran underwent cardiac catherization which revealed he had 
severe coronary artery disease.  

At the August 2006 Travel Board hearing, the veteran 
testified that when he was separated from the National Guard 
in 1997, a physician told him that his current heart disorder 
was associated with his hypertension.  The veteran also 
testified that he began receiving benefits from the Social 
Security Administration for a heart disability in January 
2006 and identified numerous private physicians from whom he 
has received treatment for his heart disorder.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a heart disorder and there is no medical 
opinion of record which addresses the potential relationship 
between his current diagnosis and military service.  Under 
the VCAA, VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. § 
5103A (West 2002).  Further, the statutory duty to assist a 
claimant includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As a result, the 
Board concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that the 
veteran's current heart disorder is etiologically related to 
service, to include the elevated and borderline hypertensive 
blood pressure readings manifested therein.  See 38 C.F.R. 
§ 3.159(c)(4) (2005); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  

Further, there appear to be some pertinent medical records 
that are not yet associated with the claims file.  In 
addition to records from the private physicians the veteran 
identified at the August 2006 Travel Board hearing, records 
from SSA have not been obtained.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).  Accordingly, any pertinent private medical records 
and the veteran's SSA records should be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.	Request that the veteran identify all 
medical care providers from whom he has 
received treatment for his heart disorder 
since he was discharged from active military 
service and service in the Army National 
Guard of Arizona.  The veteran has indicated 
he has received treatment from Drs. Patel, 
Mason, and Wellner.  Along with any 
additional treatment sources that are named, 
the veteran should be advised to submit 
records of such treatment or provide all 
details needed to obtain this evidence and 
complete any necessary release forms.  

2.	The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently 
manifested heart disability and his active 
military service and service in the Army 
National Guard of Arizona, to include any 
elevated and borderline hypertensive blood 
pressure readings manifested therein.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.	A diagnosis of any currently manifested 
heart disorder should be made and the 
examiner should render an opinion as to 
whether the condition is etiologically 
related to the veteran's military 
service.  

b.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current heart 
disorder is related to the veteran's 
active service.  A rationale should be 
provided for any opinion offered.  

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.	If it cannot be determined whether the 
veteran currently has a heart disorder 
that is related to his active service, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


